UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 COMMISSION FILE NO.: 0-50469 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-3148296 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) One Penn Plaza, Suite 1612, New York, NY (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X As of June 30, 2009 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $2,300,000. As of April 15, 2010, there were 10,786,612,055 shares of common stock outstanding. Documents incorporated by reference: NONE. Amendment No. 1 This Amendment No.1 on Form 10-K/A, which amends and restates items identified below with respect to the Form 10K, filed by GreenShift Corporation ("we" or "the Company") with the Securities and Exchange Commission (the "SEC") on April 15, 2010 (the "Original Filing"), is being filed to in order to correct errors contained in the Company’s cash flow statement for the years ended December 31, 2009 and December 31, 2008 relating to the impact of certain discontinued operations during 2009, as well the related disclosures in Item 6, Management’s Discussion and Analysis, with respect to the Company’s liquidity and capital resources. 2 GREENSHIFT CORPORATION ANNUAL REPORT ON FORM 10K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS Part 1 Page No. Item 1 Business Item 1A Risk Factors 5 Item 2 Description of Properties 11 Item 3 Legal Proceedings 18 19 Part II Item 4 Market for Registrant's Common Equity, Related Stockholders Matters and issuer Purchase of Equity Securities Item 5 Selected Financial Data 20 Item 6 Management’s Discussion and Analysis 20 Item7 Financial Statements and Supplementary Data 20 Item 8 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 8A Controls and Procedures 58 Part III Item 9 Directors, Executive Officers and Corporate Governance 59 Item 10 Executive Compensation 60 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 61 Item 12 Certain Relationships and Related Transactions and Director Independence 61 Item 13 Principal Accountant Fees and Services 63 Part IV Item 14 Exhibits and Financial Statements Schedules 63 Signatures 3 PART I Basis of Presentation In this Annual Report on Form 10-K, the terms “we,” “our,” “us,”“GreenShift,” or the “Company” refer to GreenShift Corporation, and its subsidiaries on a consolidated basis. The term “GreenShift Corporation” refers to GreenShift Corporation on a standalone basis only, and not its subsidiaries. Market and Industry Data Forecasts This document includes data and forecasts that the Company has prepared based, in part, upon information obtained from industry publications. Third-party industry publications generally state that the information contained therein has been obtained from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information. In particular, we have based much of our discussion of the biodiesel and ethanol industries, including government regulation relevant to the industry, on information published by the National Biodiesel Board, the national trade association for the U.S. biodiesel industry, and the Renewable Fuels Association, the national trade association for the U.S. corn ethanol industry. Each is a trade organization for their respective industry and they may present information in a manner that is more favorable than would be presented by an independent source. Forecasts in particular are subject to a high risk of inaccuracy, especially forecasts projected over long periods of time. Forward Looking Statements We make certain forward-looking statements in this Annual Report on Form 10-K and in the documents that are incorporated herein by reference. These forward-looking statements relate to our outlook or expectations for earnings, revenues, expenses, asset quality or other future financial or business performance, strategies or expectations, or the impact of legal, regulatory or supervisory matters on our business, results of operations or financial condition. Specifically, forward-looking statements may include statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These statements reflect our management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Future performance cannot be ensured. Actual results may differ materially from those in the forward-looking statements. Some factors that could cause our actual results to differ include: Ø the volatility and uncertainty of commodity prices; Ø operational disruptions at our facilities; Ø the costs and business risks associated with developing new products and entering new markets; Ø our ability to locate and integrate future acquisitions; Ø our ability to develop our corn oil extraction and biodiesel production facilities; Ø the effects of other mergers and consolidations in the biofuels industry and unexpected announcements or developments from others in the biofuels industry; Ø the impact of new, emerging and competing technologies on our business; Ø the possibility of one or more of the markets in which we compete being impacted by political, legal and regulatory changes or other external factors over which they have no control, including changes in or elimination of governmental laws, tariffs, trade or other controls or enforcement practices; Ø our reliance on key management personnel; Ø limitations and restrictions contained in the instruments and agreements governing our indebtedness; Ø our ability to raise additional capital and secure additional financing; Ø our ability to implement additional financial and management controls, reporting systems and procedures and comply with Section 404 of the Sarbanes-Oxley Act, as amended; and Ø other risks referenced from time to time in our filings with the SEC and those factors listed in this Form 10K under Item 1A, Risks Factors. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-K, or in the case of a document incorporated by reference, as of the date of that document. Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events. 4 ITEM 1 BUSINESS OVERVIEW GreenShift Corporation (“we,” “our,” “us,”“GreenShift,” or the “Company”) develops and commercializes clean technologies designed to integrate into and leverage established production and distribution infrastructure to address the financial and environmental needs of our clients by decreasing raw material needs, facilitating co-product reuse, and reducing waste and emissions. GreenShift’s founding mission is to build value by using its technologies to catalyze disruptive environmental gain. GreenShift believes that the first, best and most cost-effective way to achieve this is to develop technology-driven economic incentives that motivate large groups of people and companies to make incremental environmental contributions that are collectively very significant. GreenShift’s plan to achieve this goal is based on the extraction, beneficiation and refining of biomass-derived co-products that create value-added renewable energy production opportunities capable of shaving meaningful amounts of carbon and cost off of existing liquid fuel supply chains. Since 2004, GreenShift has invented, developed and commercialized potent new cleantech technologies that enables GreenShift and its clients to “drill” into the back-end of first generation corn ethanol plants to tap into a new reserve of inedible crude corn oil with an estimated industry-wide output of more than 16 million barrels per year.This corn oil is a valuable second generation feedstock for use in the production of biodiesel and renewable diesel – advanced carbon-neutral liquid fuels, thereby enhancing total fuel production from corn and increasing ethanol plant profits. GreenShift’s patented and patent-pending corn oil extraction technologies are widely considered to be the quickest and best path for margin improvement for first generation corn ethanol producers today. GreenShift’s extraction technologies increase biofuel yields per bushel of corn while reducing the energy and greenhouse gas (“GHG”) intensity of corn ethanol production. These benefits correspond to increased ethanol producer income of more than $0.08 per gallon of ethanol produced at current market prices. No technologies have been developed for corn ethanol producers that begin to approach these results in the history of the ethanol industry. Over 20% of the U.S. ethanol industry is using GreenShift’s patented and patent-pending extraction technologies today. In February 2010, the U.S. Environmental Protection Agency published its estimate that 70% of the U.S. ethanol industry will use corn oil extraction technology to produce 40% of America’s biodiesel feedstock by 2022. At this level of penetration, GreenShift’s commercially-available technologies can give way to the disruptive gains that GreenShift was founded to achieve by sustainably producing globally-meaningful quantities of new carbon-neutral liquid fuels for distribution through existing supply chains and combustion in our nation's boilers, generators and engines; displacing more than 16 million barrels per year of crude oil; saving trillions of cubic feet per year of natural gas; eliminating tens of millions of metric tons per year of greenhouse gas emissions; and infusing up to a billion dollars per year of cash flow into the corn ethanol industry - the foundation of North America’s renewable fuel production capability. GreenShift generates revenue by licensing its technologies to ethanol producers. GreenShift is focused today on supporting integration of its patented and patent-pending corn oil extraction technologies into as much of the ethanol fleet as possible. GreenShift also maintains its strong commitment to continued innovation and has many additional patents pending for its “Backend Fractionation” portfolio of strategically-compatible cleantech designed to continue pressing the corn ethanol industry into increased sustainability and global competitiveness. 5 INDUSTRY OVERVIEW The Ethanol Production Industry Ethanol is a clean-burning, high-octane fuel that is produced from the fermentation of carbohydrates such as grains, starches and sugars. Ethanol is produced primarily from corn in the U.S. It is used primarily as a gasoline additive to increase octane rating and to comply with air emissions regulations by reducing emissions of carbon monoxide and nitrogen oxide. According to the RFA, ethanol is blended into more than 50% of the gasoline sold in the U.S.Fuel blended with up to 10% ethanol, also referred to as E10 fuel, is approved for use by major motor vehicle manufacturers and is often recommended as a result of ethanol’s clean burning characteristics. Ethanol comprises up to 85% of E85 fuel, which currently represents a relatively small portion of the U.S. gasoline supply. Approximately six million vehicles out of more than 200 million vehicles in the United States today are Flexible Fuel Vehicles, or FFVs, capable of using E85 fuel. The ethanol industry has grown significantly over the past several years, with production increasing from about 175 million gallons in 1980, to about 3.4 billion gallons in 2004, to about 10.8 billion gallons in 2009 according to the Renewable Fuels Association (“RFA”). Despite the impact of recent volatility in the commodity markets, we believe that ethanol will continue to experience increased demand in the United States as there remains a focus on reducing reliance on petroleum-based transportation fuels due to high and volatile oil prices, environmental concerns, and energy independence and national security concerns. Also, according to the U.S. Energy Information Administration, ethanol blends accounted for about 8% of the U.S. gasoline supply during 2009. We believe ethanol’s environmental benefits, ability to improve gasoline performance, fuel supply extender capabilities, attractive production economics and favorable government incentives could enable ethanol to comprise an increasingly larger portion of the U.S. liquid fuel supply as more fully described below: Ø Environmental Benefits. Ethanol, as an oxygenate, reduces tailpipe emissions when added to gasoline. The additional oxygen in the ethanol results in a more complete combustion of the fuel in the engine cylinder, resulting in reduced carbon monoxide and nitrogen oxide emissions. Prior federal programs that mandated the use of oxygenated gasoline in areas with high levels of air pollution spurred widespread use of ethanol in the United States. The federal Clean Air Act requires the use of oxygenated gasoline during winter months in areas with unhealthy levels of carbon monoxide. Ø Blending Benefits. Ethanol has an octane rating of 113, and is added to gasoline to raise the octane level of gasoline. Unblended gasoline typically has a base octane level of approximately 84. Typical gasoline and ethanol blends (up to E10) have octane ratings ranging from 87 to 93. Higher octane gasoline has the benefit of reducing engine knocking. Gasoline with higher octane typically has been sold at a higher price per gallon than lower octane gasoline. In March 2009, an ethanol industry trade association and 54 ethanol producers requested that the U.S. Environmental Protection Agency (“EPA”) approve the use of up to 15% ethanol blended with gasoline. The EPA has not yet granted the requested waiver although it has indicated that increasing the allowable percentage of ethanol blended in the U.S. gasoline supply could be an important step towards the long-term introduction of more renewable fuels into the transportation sector. We believe that increasing the ethanol blended in the domestic gasoline supply could have a positive impact on the demand for ethanol. We further believe that the costs ethanol producers incur in producing a gallon of ethanol currently are lower than the costs refiners incur in producing a gallon of petroleum-based gasoline. Ethanol’s favorable production economics are further enhanced by the blender’s tax credit, which can be captured by refiners or passed on to consumers for a benefit of $0.45 per gallon of ethanol. Ø Expansion of Gasoline Supplies. By blending ethanol with gasoline, refiners can expand the volume of fuel available for sale. As a result, refiners can produce more fuel from a barrel of oil and expand their ability to meet consumer demand, especially when refinery capacity and octane sources are limited. According to the Energy Information Administration, between 1980 and 2005, petroleum refining capacity in the United States decreased approximately 5% while domestic demand increased approximately 21%. We believe that increased pressure on domestic fuel refining capacity will result in greater demand for ethanol. Ø Use Mandates. In addition to the blender’s tax credit, the growth in ethanol usage has also been supported by legislative requirements dictating the use of renewable fuels, including ethanol. The Energy Independence and Security Act of 2007, confirmed by the EPA regulations on the Renewable Fuel Standard, or RFS2, issued on February 3, 2010 mandated a minimum usage of corn-derived renewable fuels of 10.5 billion gallons in 2009 and 12.0 billion gallons in 2010. The upper mandate for corn-based ethanol is 15.0 billion gallons by 2015. Ø Federal Tariff on Imported Ethanol. In 1980, Congress imposed a tariff on foreign produced ethanol to encourage the development of a domestic, corn-derived ethanol supply. This tariff was designed to prevent the federal tax incentive from benefiting non-U.S. producers of ethanol. The $0.54 per gallon tariff is scheduled to expire on January 1, 2009. Ethanol imports from 24 countries in Central America and the Caribbean Islands are exempt from the tariff under the Caribbean Basin Initiative, which provides that specified nations may export an aggregate of 7.0% of U.S. ethanol production per year into the U.S., with additional exemptions from ethanol produced from feedstock in the Caribbean region over the 7.0% limit. As a result of new plants under development in the Caribbean region, we believe imports from there will continue, subject to the limited nature of the exemption. 6 Production Technology and Economics Corn is the principal raw material used to produce ethanol and dry and wet distillers grains. As a result, changes in the price of corn can materially affect ethanol production economics. Rising corn prices result in higher cost of ethanol and distillers grains. Because ethanol competes with non-corn-based fuels, producers generally are unable to pass along increased corn costs to their customers. At certain levels, corn prices or supplies may make ethanol uneconomical to use in fuel markets. The profitability of an ethanol producer depends principally on the spread between ethanol and corn prices. The price of corn is influenced by weather conditions and other factors affecting crop yields, farmer planting decisions and general economic, market and regulatory factors. These factors include government policies and subsidies with respect to agriculture and international trade, and global and local demand and supply. The significance and relative effect of these factors on the price of corn is difficult to predict. Any event that tends to negatively affect the supply of corn, such as adverse weather or crop disease, could increase corn prices. Increasing domestic ethanol capacity could boost the demand for corn and result in increased corn prices. In 2008, U.S. farmers produced 12.1 billion bushels of corn. Many analysts predict that the U.S. ethanol fleet will get approximately 3.3 billion bushels and produce about 9.1 billion gallons. While this amount is less than the 2009 RFS, the RFS was satisfied through a mixture of 2009 production, imports and trading of residual 2007 and 2008 Renewable Identification Numbers. Reduction in the spread between ethanol and corn prices, whether as a result of sustained high or increased corn prices or sustained low or decreased ethanol prices, would adversely affect the financial position of a corn ethanol producer. Further, it is possible that ethanol prices could decline below production costs, which could cause ethanol producers to suspend production. Entry of Cellulosic Ethanol Technologies A number of companies are actively commercializing technologies that utilize new feedstocks in addition to corn and other grains. These cellulosic feedstocks include wood, grasses, corn stover and municipal solid waste, are found in abundance and present valuable opportunities to increase domestic ethanol production. While facilities based on fully commercialized cellulosic ethanol technologies would produce ethanol that would compete with corn ethanol, the RFS2 mandates use of 6.5 million gallons of cellulosic ethanol in 2010 in addition to 12 billion gallons of corn ethanol. This amount increases to 16 billion gallons of cellulosic ethanol per year by 2022, for a total of 31 billion gallons of ethanol when combined with the 15 billion gallon maximum corn ethanol production required by the RFS2. We believe that the path to cellulosic ethanol is through the corn ethanol industry; that integration of cellulosic ethanol technologies into the existing first generation corn ethanol fleet can be far more successful than building and scaling stand-alone cellulosic infrastructure. COMPETITIVE STRENGTHS GreenShift targets and eliminates production inefficiencies by developing and deploying new technologies for its clients. Efficiency improvements are vital to the evolution of the still young ethanol industry and the ability of producers to maintain and enhance their competitive standing. GreenShift’s patented and patent-pending corn oil extraction technologies are proven to deliver increased profit, reduced energy costs, a smaller carbon footprint, and lower risk to ethanol producers. These benefits provide ethanol producers with a significant competitive advantage that reduces their exposure to market risk. As an example, more than 20% of all U.S. ethanol facilities ceased operations during 2008 and 2009 due to financial stress. Of these, we estimate that only 1 plant had corn oil extraction installed. Conversely, we estimate that more than an additional 35 plants were using our extraction technology during this same timeframe and, to our knowledge, only 1 of these plants ceased operations. Corn Oil Extraction Technology About 30% of the mass of each kernel of corn accepted by corn ethanol producers is converted into ethanol in a process known as fermentation. The output of fermentation contains ethanol, water, protein, fiber and corn oil. This mixture is distilled to boil off the ethanol for purification in a molecular sieve, leaving the remainder of the mixture in the bottom of the distillation stage. The distillation bottom, or the whole stillage, is conventionally subjected to centrifugation and evaporation to remove water prior to drying in a rotary dryer. GreenShift’s patented and patent-pending extraction technologies intercept the flow of the whole stillage at various points downstream of the distillation equipment and before the rotary dryer. We condition the stillage, extract the oil, and return the flow back to the ethanol producer for drying and grain production. The extracted oil is then stored and shipped for refining. We designed our technologies to extract oil in a way that decreases the ethanol facility’s utility costs. All interconnections are plug-and-play and our skid-mounted extraction facilities are capable of rapid installation or demobilization. Our extraction facilities are fully automated and are designed to integrate into our client’s computer control systems. We do not maintain any employees at our extraction facilities. Instead, routine maintenance and ongoing operations are handled by our clients in coordination with our staff, which has the ability to troubleshoot and operate each of our facilities remotely. We have demonstrated oil extraction yields exceeding 6.5 gallons for every 100 gallons of ethanol produced. Yields, however, will vary from one ethanol producer to the next and are primarily dependent on the design and operational efficiency of our clients’ facilities. Our extraction technologies are robust and can be designed to cost-effectively absorb these variances after installation by optimizing performance to the conditions of each client. 7 Significant Demand for Our Patented Corn Oil Extraction Technologies Unprecedented volatility in the commodity markets during 2008 increased the strain on the liquidity of ethanol producers as conventional hedging strategies and a rapid precipitous drop in commodity prices caused many producers to burn cash and either scale-back or suspend production. While market conditions improved during the latter half of 2009 for ethanol producers, the recent volatility and strain on ethanol producers demonstrated that efficiency improvements are not just about maximizing profit, but rather about insulating a producer’s ability to continue to operate and survive with negative movement in the commodity markets. While corn and ethanol prices have historically traded independently of one another, recently increased demand for ethanol caused corn prices to closely track ethanol prices. Industry-wide production decreased to match corn supplies as inventories shifted from a surplus to a deficit in late 2007. The value of a bushel of corn in a deficit environment is directly based on the value of the ethanol and distillers grain co-product that bushel can produce, less refining costs. There are only small differences in the production efficiency of most plants since over 80% of the industry was built in the past 5 years. The profitability of an individual ethanol producer is thus critically dependent on and very sensitive to its relative variable cost position as compared to an average plant. Ethanol plants that use our extraction technologies have the ability to decrease their variable costs and increase revenues derived from their existing supply of corn. This desensitizes our clients to market risk and gives them the ability to service debt and stay in production when less efficient plants breach covenants or are forced to shut down. There are currently no technologies available to corn ethanol producers that give them anything approaching the degree of competitive advantage made possible by our extraction technologies. Our patented corn oil extraction technologies were featured prominently in the final rule for the expanded Renewable Fuel Standard (RFS2) published by the U.S. Environmental Protection Agency (“EPA”) on February 3, 2010. EPA, under the Energy Independence and Security Act of 2007 (EISA), is responsible for implementing regulations to ensure that transportation fuel sold in the United States contains a minimum of 36 billion gallons of renewable fuels per year by 2022. In its Regulatory Impact Analysis and responses to comments that were submitted on the development of the RFS2, the EPA highlights the key role that it expects corn oil extraction will play in the evolution of the U.S. renewable fuels industry, stating its belief that 70% of the U.S. corn ethanol industry will use backend corn oil extraction technology to produce 40% of America’s biodiesel feedstock by 2022. Key Highlights of EPA’s Regulatory Impact Analysis Ø Reduced Carbon – According to the EPA’s analysis, use of corn oil extraction is expected to reduce lifecycle GHG emissions of corn ethanol by about 18%, or by about 4.5 million tons per year of carbon industry-wide at the EPA’s estimated 70% penetration rate, the highest reduction of any of the advanced technologies cited by the EPA. Ø Reduced Energy – Since corn oil is an insulator, removing it improves the heating efficiency and reduces the energy demand of corn ethanol. The EPA projected reductions in thermal energy use of 5.4% due to use of corn oil extraction technology. While GreenShift believes the energy savings are substantially greater, the EPA’s estimate corresponds to industry-wide savings of about $160 million per year at current market prices at the 70% penetration rate projected by the EPA. Removal of corn oil from the distillers grain also improves flowability and drying efficiency, which reduces co-product handling and shipping costs. Ø Increased Profitability – Use of corn oil extraction increases co-product revenues in addition to reducing production costs. The EPA estimated that ethanol producers using backend corn oil extraction technology can increase their profit by about $0.079 per gallon of ethanol produced. Ø Compliance with RFS2 – The EPA concluded that “based on our final rulemaking analysis we have found that corn ethanol, including advanced technologies such as corn oil extraction/fractionation, reduces GHG emissions by more than the 20% threshold required for renewable fuels.” Ø Vital New Biofuel Feedstock – The EPA estimated corn oil will be “a significant contributor to the biodiesel volume required by the RFS2 rule,” projecting that “low-grade corn oil extracted from dry mill ethanol production” will be used in 2022 to supply feedstock for 40% of the total annual U.S. output of biodiesel. This equates to 680,000,000 gallons or about 5.2 billion pounds per year of inedible corn oil feedstock with a current market price of about $0.25 per pound. Other key benefits include: Ø Decreased Risk. Tightened spreads between ethanol and corn prices translate to decreased operating cash flows. This, in turn, will negatively impact the overall risk profile and ongoing debt service and fund-raising capabilities of corn ethanol producers. The value of the corn oil produced and the energy saved by our technologies are not tied to corn or ethanol prices. Thus, by installing our patented and patent-pending extraction technologies, participating ethanol producers can increase their cash flows to provide a powerful ability to offset commodity risk in difficult markets. Ø Enhanced Feed. Corn oil removal improves distillers grain marketability and protein inclusion rates by reducing fat content and enhancing digestibility. There is evidence that improved digestibility also reduces the amount of methane, a potent greenhouse gas, emitted from enteric fermentation. 8 We believe that the prevailing conditions in the corn ethanol industry and the benefits presented by our extraction technologies combine to establish high levels of demand for our corn oil extraction technology. CleanTech Portfolio In addition to our patented and patent-pending extraction technologies, we have developed an entire portfolio of innovative biological, chemical and physical technologies with a view towards shifting the U.S. corn ethanol complex into increased financial and environmental sustainability. Our portfolio of Backend Fractionation™ technologies is designed to leverage our existing extraction platform while facilitating the following key goals: Ø Increase the net energy balance of biofuel derived from corn; Ø Increase profitability of corn ethanol; Ø Decrease amount of petroleum burned to make corn derived biofuel; Ø Increase nutritional content of corn ethanol co-products; Ø Convert the carbon dioxide emitted from corn ethanol production into liquid fuels and other products; Ø Diversify the biomass mix accepted and produced by corn ethanol facilities; Ø Decrease the commodity and financial risk profile of corn ethanol; Ø Standardize corn-friendly cellulosic technology by building on the existing corn ethanol complex; and, Ø Enhance the competitive positioning of corn ethanol in the domestic and global markets. Our Backend Fractionation™ portfolio includes the following technologies: Technology Function Status Corn Oil Extraction – MI/MII Extraction of corn oil from distillers grain Commercially Available Integral Refining Integrated refining upgrade for corn oil extraction facilities Commercially Available Energy & Water Recovery IV Increases energy recovery and water removal during evaporation Pilot Stage Distillers Dried Solubles (DDS) Dehydrates defatted syrup into high value feed & biop Pilot Stage Protein Concentration & Recovery Fractionates distillers grains into HighPro and LowPro Products Pilot Stage Method III – Cellulosic Oil™ Oleaginous microbes convert biomass into lipids and protein Bench Stage CO2 Recycling Reform exhaust carbon dioxide into natural gas and liquid fuels Bench Stage COMPETITION Front End Oil Extraction Conventional varieties of corn have an average fat content of about 3.6%. This fat can either be extracted at the front or the back of an ethanol plant in the form of corn oil. Our patented and patent-pending oil extraction technologies remove the oil at the back of the plant. Front end separation (fractionation) mechanically separates raw corn into components that can then be processed separately to produce higher value co-products in addition to ethanol. This strips non-fermentable materials from the process flow upstream of fermentation, which increases the overall production capacity of the plant while decreasing energy demand and reducing enzyme utilization. The process also produces a food-grade corn oil that can be sold in selected markets at a premium to the inedible corn oil produced by backend extraction. According to the EPA’s February 3, 2010 Regulatory Impact Analysis, “while the production capacity of the plant increases with the addition of dry fractionation, the amount of corn used to produce a gallon of ethanol increases by approximately 2-3% due to starch loss in the fractionation process. … The starch losses associated with dry fractionation do not occur with [backend] corn oil extraction as the whole kernel still goes through the fermentation process.” In addition, front end fractionation is very capital intensive – up to four or more times the capital cost of our backend oil extraction technologies.Consequently, whereas the EPA projected that 70% of the ethanol industry will use backend extraction technology by 2022, the EPA estimated that only about 20% of the industry will use front end separation technology. Our view is that front end fractionation is a good concept, but that retrofitting the front end of the dry mill process introduces unnecessary risk and is just not practical. Interrupting the flow of starch is not the answer; there are cheaper, intrinsically better ways of getting more out of starch that do not risk the host facility’s ability to produce ethanol. The cheaper, better, safer path is to intercept, streamline and upgrade the co-product flow at the back end – after the ethanol has been removed and sold. This is a key principle of our Backend Fractionation™ technology development strategy. Equipment Suppliers A number of equipment suppliers offer components designed to implement our patented and patent-pending corn oil extraction technologies. Some of these suppliers have reported selling equipment to an estimated 35-40 ethanol plants for use in a manner which infringes our patented extraction technologies. Executing a business model based on licensing requires us to invest in the protection of our intellectual property rights and the prosecution of infringement. We believe that litigation will be necessary, not to disrupt the availability of corn oil extraction technology, but rather to maximize its use by as many producers as possible on fair terms, to deter infringement, and to ensure that we receive reasonable compensation for our proprietary technologies. We have initiated several infringement actions in this regard involving some of the above suppliers and ethanol producers (see Note 167 to Financial Statements, Commitments and Contingencies, below). 9 BUSINESS STRATEGY Increase Sales Given the nature of our competitive advantages, the highest and best use of our resources and our primary objective is to integration of its patented and patent-pending corn oil extraction technologies into as much of the ethanol fleet as possible, as quickly as possible. Key goals for 2010 include execution of new corn oil extraction license agreements with ethanol producers with an aggregate capacity of at least 1 billion gallons per year of ethanol (initially corresponding to between 10,000,000 and 15,000,000 gallons of extracted oil per year), and to achieve profitability by the end of 2010. Reduce Debt We have historically raised capital in the form of convertible debt that was structured in ways that were favorable from a cash flow perspective and less favorable from an equity perspective. Our ability to meet the debt service requirements of this financing by issuing common stock allowed us to conserve cash flows while we developed and refined our technological capabilities into commercially-viable production capabilities. This debt can be expected to make raising additional equity capital difficult. We are consequently exploring opportunities to restructure this debt as soon as possible and we plan to reduce at least 30% of this debt during 2010. HISTORY The Company was formed to develop and use innovative technologies that facilitate the efficient use of natural resources. In its original incarnation, the Company’s business model was based on developing and commercializing technologies that made more efficient use of natural resources by extracting metals from industrial hazardous wastes for sale to third party smelters and refineries. These metal extraction technologies were ultimately successful and the Company had constructed a proprietary metal extraction facility to implement its technologies on a commercially-meaningful scale, but changes in the manufacturing sector in the northeastern U.S. during the early 2000s resulted in decreased concentrations of less valuable metals flowing through the industrial wastes processed by this facility. The Company consequently discontinued its metals extraction business and shifted its focus away from the extraction of metal-bearing co-products to the extraction of co-products that create value-added renewable energy production opportunities. The Company went on to invest in a broad array of technologies, including advanced ultrasonic and nanocatalytic reformation processes, novel separation, extraction and preparation processes, and enhanced chemical, thermal and biological processes. We also invested in strategic assets, including engineering support, manufacturing and prototyping capabilities, and strategically compatible production assets – all with a view towards development of a financeable business model that downshifted the economic and environmental costs of energy production. During 2007, the Company completed development and initiated cash flows with its patented and patent-pending corn oil extraction and related technologies. The Company’s broader development activities were subsequently curtailed and the Company restructured its operations based on the go-to-market requirements of these technologies. The following is a summary of the Company’s corporate and operational history since formation: Incorporation 1979 – 1984 Manufacturing and distribution of filtration media and equipment for metal finishing industry Name of company during this time frame: Kreisler Bags and Filtration, Inc. 1984 – 1998 Development stage operations based on metal extraction technologies Name of company during this time frame: KBF Pollution Management, Inc. 1998 – 2003 Pilot stage operations based on metal extraction technologies Name of company during this time frame: KBF Pollution Management, Inc. 2003 – 2005 Commercial scale operations based on metal extraction technologies Name of company during this time frame: Veridium Corporation 2005 – 2006 Discontinuance of operations based on metal extraction technologies Transition to development stage operations targeting new platform technologies Name of company during this time frame: Veridium Corporation 2006 – 2007 Pilot stage operations based on corn oil extraction and related technologies Name of company during this time frame: GS CleanTech Corporation 2007 – Present Commercial scale operations based on corn oil extraction and related technologies Name of company during this time frame: GreenShift Corporation ORGANIZATIONAL STRUCTURE We conducted our operations during the fiscal year ended December 31, 2009 in the following segments: (a) Equipment & Technology Sales; and (b) Biofuels Production & Sales. 10 During the year ended December 31, 2009, we owned a 10 million gallon per year biodiesel facility in Adrian, Michigan (“BIG”) and an oilseed crush facility in Culbertson, Montana (“Culbertson”). These two facilities were idled during the first quarter 2009 due to a lack of working capital and the Company divested both of these facilities during the second quarter of 2009. The Company’s specialty equipment manufacturing operations (“GS Design”) were also idled during the third quarter 2009; the assets of this operation were liquidated during the fourth quarter of 2009. The financial results of each of these subsidiaries have been presented as discontinued operations during the year ended December 31, 2009 (see Note 6, Discontinued Operations). Accordingly, the Company’s Culinary Oil Production & Sales segment ceased operation as of the end of the first quarter 2009. As of December 31, 2009, the Company’s operations were conducted exclusively in its Biofuel Production & Sales segment. The nature and composition of the Company’s operations has changed as compared to 2009 and prior years. Commencing January 1, 2010, the Company’s operations will be conducted through the following segments: (a) Licensing, (b) Commodities, and (c) Products & Services.The Company’s operations as of December 31, 2009 were administered through two active subsidiaries: GS CleanTech Corporation and its wholly-owned subsidiary, GS COES (Yorkville I), LLC. MINORITY INVESTMENTS GS AgriFuels Corporation, an inactive, wholly- owned subsidiary of the Company, holds a minority investment in ZeroPoint Clean Tech, Inc., a renewable energy technology and project development company. ZeroPoint believes that it has developed a highly efficient biomass gasification process capable of converting biomass into renewable synthesis gas to create carbon-neutral energy. Additional information on ZeroPoint is available online at www.zeropointcleantech.com. INTELLECTUAL PROPERTIES GreenShift Corporation holds a number of patent-applications, licenses and trademarks. GreenShift, the GreenShift Logo, the Tornado Generator, Cellulosic Oil, and Cellulosic Corn brand names, and the Natural Solutions and A Clear Vision for a Better Environment taglines are all registered trademarks of GreenShift Corporation. We protect our intellectual properties through a combination of patents, patent applications, license and distribution agreements, common law copyrights and trade secrets. The first of our oil extraction patents does not expire until December 2027. All of our technical employees enter into confidentiality, non-competition and invention assignment agreements. We also require our vendors, customers and others to enter into confidentiality agreements of varying scope and duration prior to being given access to our proprietary information regarding our technology. There can be no assurance that such measures will be adequate to protect our technologies. ENVIRONMENTAL MATTERS Our planned new production facilities will be subject to various federal, state and local environmental laws and regulations, including those relating to the discharge of materials into the air, water and ground; the generation, storage, handling, use, transportation and disposal of hazardous materials; and the health and safety of our employees. These laws, regulations and permits also can require expensive pollution control equipment or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations or permit conditions can result in substantial fines, natural resource damage, criminal sanctions, permit revocations and/or facility shutdowns. We do not anticipate a material adverse effect on our business or financial condition as a result of our efforts to comply with these requirements. Operating expenses to meet regulatory requirements, including all environmental permits, will be an integral part of operating costs. Costs for compliance with environmental laws include safety and health protection measures, controls limiting air emissions and effluent discharges, emergency response capabilities, storm water management, recordkeeping and training. OTHER CONTINGENCIES Under GreenShift’s insurance programs, coverage is obtained for catastrophic exposures, as well as those risks required to be insured by law or contract. The deductible per occurrence for environmental impairments is $25,000.Environmental liability insurance is carried with policy limits of $1,000,000 per occurrence and $2,000,000 aggregate with a $4,000,000 umbrella policy. EMPLOYEES GreenShift Corporation currently has 17 full-time employees as of April 15, 2010. In addition to its executive officers, GreenShift Corporation employs sales personnel, staff engineers, process managers, maintenance managers, administrative personnel and general facility technicians. There is no union representation for any of our employees. ITEM 1A RISK FACTORS There are many important factors that have affected, and in the future could affect, GreenShift’s business, including, but not limited to the factors discussed below, which should be reviewed carefully together with other information contained in this report.Some of the factors are beyond our control and future trends are difficult to predict. RISKS RELATING TO ECONOMIC CONDITIONS AND THE FINANCIAL MARKETS We have been unable to close on sufficient working capital financing replace previously committed sources of working capital. We accordingly lack sufficient liquidity to operate our biodiesel refining and oilseed crushing operations and there can be no assurances that we will be able to sufficiently capitalize these operations or that we will be able obtain the additional capital we require to implement our business plan. These factors raise substantial doubt about our ability to operate as a going concern. 11 We will require additional capital to continue to expand our business beyond our current stage of operations. There is no assurance that we will be able to obtain the capital required in a timely fashion, on favorable terms or at all. If we are unable to obtain required additional financing, we may be forced to restrain our growth plans or cut back existing operations. Future construction and operation of our facilities, capital expenditures to build and operate our facilities, hiring qualified management and key employees, complying with licensing, registration and other requirements, maintaining compliance with applicable laws, production and marketing activities, administrative requirements, such as salaries, insurance expenses and general overhead expenses, legal compliance costs and accounting expenses will all require a substantial amount of additional capital and cash flow. There is no assurance that we will successfully complete suitable financing in a timely fashion or at all. Future financings through equity investments are possible, and these are likely to be dilutive to the existing shareholders, as we issue additional shares of common stock to investors in future financing transactions. Also, the terms of securities we issue in future capital transactions may be more favorable for our new investors. Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other derivative securities, and the issuances of incentive awards under employee equity incentive plans, which may have additional dilutive effects. Further, we may incur substantial costs in pursuing future capital or financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which may adversely affect our financial results. Our ability to obtain needed financing may be impaired by such factors as the capital markets, the fact that we are a new company without a proven operating history, and the price of our products on the commodities market. Some of the contractual arrangements governing our operations may require us to maintain minimum capital, and we may lose our contract rights if we do not have the required minimum capital. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. Distressed industry conditions may severely constrain our ability to access new debt financing. The capital markets experienced volatility and disruption during late 2008 and the second half of 2009. As a result of these conditions, securing credit commitments from lenders and refinancing existing credit facilities is difficult. Our operating cash flow is dependent on our ability to profitably operate our businesses and overall commodity and financial market conditionsIn this environment, we have limited access to debt financing. This could cause us to defer or cancel growth projects, reduce our business activity or, if we are unable to meet our debt repayment schedules, cause a default in our existing debt agreements. These events could have a materially adverse effect on our operations and financial position. We are exposed to credit risk resulting from the possibility that a loss may occur from the failure of another party to perform according to the terms of a contract with us. We install our extraction facilities at corn ethanol facilities which are subject to substantial market risk. This may result in concentrations of credit risk insofar as our ability to produce corn oil from our extraction facilities is dependent on the ability of the host ethanol facility to sustain its operations. The inability of a third party ethanol producer to sustain operations may cause us to experience losses and may adversely impact our liquidity. RISKS ATTENDANT TO OUR BUSINESS Our external auditors have included an explanatory paragraph in their audit report raising substantial doubt as to the Company’s ability to continue as a going concern due to the Company’s history of losses, working capital deficiency and cash position. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company incurred a loss from continuing operations of $26,031 for the year ended December 31, 2009.As of December 31, 2009 the Company had $39,415 in cash, and current liabilities exceeded current assets by $38,115,111 which included convertible debentures of $12,135,129, accrued interest payable of $2,253,852, and $3,979,437 in purchase obligations. None of these items are required to be serviced out of the Company’s regular cash flows and the Company’s working capital deficit net of these amounts is $19,746,693. These matters raise substantial doubt about the Company’s ability to continue as a going concern. We are implementing new business plans which make the results of our business uncertain. Our proposed operations are subject to all of the risks inherent in the initial expenses, challenges, complications and delays frequently encountered in connection with the formation of any new business, as well as those risks that are specific to the ethanol industry in general. Investors should evaluate an investment in our company in light of the problems and uncertainties frequently encountered by companies attempting to develop markets for new products, services and technologies. Despite best efforts, we may never overcome these obstacles to achieve financial success. Our business is speculative and dependent upon the implementation of our business plan, as well as our ability to enter into agreements with third parties for licensing, engineering, procurement and construction, and the sale and distribution of our products on terms that will be commercially viable for us. There can be no assurance that our efforts will be successful or result in revenue or profit. There is no assurance that we will earn significant revenues or that our investors will not lose their entire investment. 12 Unanticipated problems or delays in building our facilities to the proper specifications may harm our business and viability. Our current operating cash flow depends on our ability to timely and economically complete and operate our planned facilities. If our current production facilities are disrupted or the economic integrity of these projects is threatened for unexpected reasons, our business may experience a substantial setback. Prolonged problems may threaten the commercial viability of these facilities. Moreover, the occurrence of significant unforeseen conditions or events in connection with these facilities may require us to reexamine our business model. Any change to our business model or management's evaluation of the viability of these projects may adversely affect our business. Our construction costs for additional facilities may also increase to a level that would make a new facility too expensive to complete or unprofitable to operate. Contractors, engineering firms, construction firms and equipment suppliers also receive requests and orders from other companies and, therefore, we may not be able to secure their services or products on a timely basis or on acceptable financial terms. We may suffer significant delays or cost overruns as a result of a variety of factors, such as increases in the prices of raw materials, shortages of workers or materials, transportation constraints, adverse weather, equipment failures, fires, damage to or destruction of property and equipment, environmental damage, unforeseen difficulties or labor issues, any of which could prevent us from commencing operations as expected at our facilities. The results of operations, financial condition and business outlook of our oilseed crush facility will be highly dependent on our access to working capital and commodity prices, which are subject to significant volatility and uncertainty, and the availability of supplies, so our results could fluctuate substantially. The results of operations of our oilseed crush facility are substantially dependent on working capital and different commodity prices, especially prices for oilseed and materials used in the construction of our expansion project. As a result of the volatility of the prices for these items, our results may fluctuate substantially and we may experience periods of declining prices for our products and increasing costs for our raw materials, which could result in operating losses. Although we may attempt to offset a portion of the effects of fluctuations in prices by entering into forward contracts to supply biodiesel or purchase feedstock or other items or by engaging in transactions involving exchange-traded futures contracts, the amount and duration of these hedging and other risk mitigation activities may vary substantially over time and these activities also involve substantial risks. The market for renewable energy sources is undetermined, and may not be adequate to sustain prices at a profitable level. We are involved in the development or production of renewable energy and we provide products and services to companies involved in the production of renewable energy. Their success will depend on the level of market acceptance of renewable energy sources. The marketing of renewable energy sources on a national scale is a phenomenon new to this decade. The portion of U.S. energy represented by renewable energy sources is still small. It is not possible to predict with assurance how large the market for renewable energy sources will become.If it has not developed to a sufficient breadth when our subsidiaries are ready to market their products and services, the price at which renewable energy can be sold will be limited, which may make it impossible for one or more of our subsidiaries to operate profitably. The fiscal efficiencies of highly capitalized competitors in the renewable energy field could defeat our efforts to capture a viable market share. The business of producing renewable energy is a capital-intense business, requiring substantial capital resources.The costs that we may incur in obtaining capital are substantially greater per dollar than the cost incurred by large scale enterprises in the industry. If competition reduces the prices available for renewable energy sources, our dependence on expensive capital sources may prevent us from lowering our prices to meet the competition.This situation could cause to be unable to compete effectively. Strategic relationships on which we may rely are subject to change. Our ability to identify and enter into commercial arrangements with feedstock suppliers, construction contractors, equipment fabricators, transportation, logistics and marketing services providers and biodiesel customers will depend on developing and maintaining close working relationships with industry participants. Our success in this area will also depend on our ability to select and evaluate suitable projects as well as to consummate transactions in a highly competitive environment. These realities are subject to change and may impair our ability to grow. The U.S. biodiesel and ethanol industries are highly dependent upon myriad of federal and state legislation and regulation and any changes in legislation or regulation could materially and adversely affect our results of operations and financial position. Our corn oil extraction model relies on the ethanol market (to produce corn oil) and, in part, on the biodiesel market (to purchase corn oil). The production of biodiesel and ethanol is made significantly more competitive by federal and state tax incentives. These incentives are meant to lower the cost of biodiesel in comparison to petroleum diesel. The elimination or significant reduction in the federal excise tax incentive program or state incentive programs benefiting biodiesel may have a material and adverse effect on our results of operations and financial condition. The domestic market for ethanol is largely dictated by federal mandates for blending ethanol with gasoline. The RFS mandate level for 2010 of 12.0 billion gallons approximates current domestic production levels. Future demand will be largely dependent upon the economic incentives to blend based upon the relative value of gasoline versus ethanol, taking into consideration the blender’s credit and the RFS. Any significant increase in production capacity beyond the RFS level might have an adverse impact on ethanol prices. Additionally, the RFS mandate with respect to ethanol derived from grain could be reduced or waived entirely. A reduction or waiver of the RFS mandate could adversely affect the prices of ethanol and our future performance. 13 The American Jobs Creation Act of 2004 created the volumetric ethanol excise tax credit, or VEETC, which is currently set to expire on December 31, 2010. Referred to as the blender’s credit, VEETC provides companies with a tax credit to blend ethanol with gasoline. The Food, Conservation and Energy Act of 2008, or the 2008 Farm Bill, amended the amount of tax credit provided under VEETC to 45 cents per gallon of pure ethanol and 38 cents per gallon for E85, a blended motor fuel containing 85% ethanol and 15% gasoline. The elimination or further reduction of VEETC or other federal tax incentives to the ethanol industry would likely have a material adverse impact on our business by reducing demand and price for ethanol. Federal law mandates the use of oxygenated gasoline. If these mandates are repealed, the market for domestic ethanol would be diminished significantly. Additionally, flexible-fuel vehicles receive preferential treatment in meeting corporate average fuel economy, or CAFE, standards. However, high blend ethanol fuels such as E85 result in lower fuel efficiencies. Absent the CAFE preferences, it may be unlikely that auto manufacturers would build flexible-fuel vehicles. Any change in these CAFE preferences could reduce the growth of E85 markets and result in lower ethanol prices. To the extent that such federal or state laws are modified, the demand for ethanol may be reduced, which could negatively and materially affect our ability to operate profitably by impairing the ability of our ethanol licensees to operate and use our technologies. Disruptions to infrastructure, or in the supply of fuel, natural gas or water, could materially and adversely affect our business. Our business depends on the continuing availability of rail, road, port, storage and distribution infrastructure. Any disruptions in this infrastructure network, whether caused by labor difficulties, earthquakes, storms, other natural disasters, human error or malfeasance or other reasons, could have a material adverse effect on our business. We rely upon third-parties to maintain the rail lines from their plants to the national rail network, and any failure on these third parties’ part to maintain the lines could impede the delivery of products, impose additional costs and could have a material adverse effect on our business, results of operations and financial condition. We also depend on the continuing availability of raw materials, including fuel and natural gas, and the ability of ethanol producers that participate in our corn oil programs to remain in production The production of ethanol, from the planting of corn to the distribution of ethanol to refiners, is highly energy-intensive. Significant amounts of fuel and natural gas are required for the growing, fertilizing and harvesting of corn, as well as for the fermentation, distillation and transportation of ethanol and the drying of distillers grains. A serious disruption in supplies of fuel or natural gas, including as a result of delivery curtailments to industrial customers due to extremely cold weather, or significant increases in the prices of fuel or natural gas, could significantly reduce the availability of raw materials at our plants, increase production costs and could have a material adverse effect on our business, results of operations and financial condition. Ethanol plants also require a significant and uninterrupted supply of water of suitable quality to operate. If there is an interruption in the supply of water for any reason, one or more participating ethanol producer plants may be required to halt production. If production is halted at one or more of these plants for an extended period of time, it could have a material adverse effect on our business, results of operations and financial condition We may not be able to protect our intellectual property rights. Our success will depend on our ability to obtain and/or maintain and enforce patent and other intellectualproperty protection for our technologies.We have obtained or developed rights to patents and patent applications in the United States and internationally, and may, in the future, seek rights from third parties to other patent applications or patented technology.There can be no assurance, however, that patents will issue from the patent applications filed or to be filed or that the scope of any claims granted in any patent will provide us with proprietary protection. If the scope of the claim granted in a patent is not sufficient to afford us with protection against competitors with similar technology, our investment in the patented technology may provide us limited or no competitive advantage. This situation may be exacerbated as we approach the international market opportunities, since the absence of internationally harmonized patent laws makes it difficult to ensure consistent respect for patents worldwide.In addition, governments may adopt regulations, and governments or courts may render decisions, requiring compulsory licensing of intellectual property to others, or governments may require that products or services meet specified standards that serve to favor local companies. Our inability to enforce our intellectual property rights under these circumstances could harm our competitive position and our business. Significant aspects of our technologies are currently protected as trade secrets.For some of this technology, we intend to file patent applications when appropriate.In that event, the descriptions of the processes currently protected as trade secrets will be published in the patent application process.If the patent application does not lead to the issuance of a patent for a claim of adequate breadth, that aspect of our technology will be left without property protection.Further, certain confidentiality agreements may expire prior to the issuance of the relevant patent, permitting the parties to those agreements to enter into competition with us based on our own technology. In most situations we will be engaged in competition with entities whose financial resources are greater than our own.If we fail to obtain or maintain patent or other intellectual property protection on the technologies underlying our biodiesel production process and related technologies, it is likely that we will be unable to overcome the financial advantages of our competitors, in which event our business will fail. 14 We may be faced by claims that we have infringed the intellectual property rights of our competitors. It is possible that our technologies may infringe on patents or other intellectual property rights owned by others. In addition, our assertion of intellectual property rights will often result in the other party seeking to assert alleged intellectual property rights of its own or assert other claims against us, which could harm our business. If we are not ultimately successful in defending ourselves against these claims in litigation, we may not be able to sell a particular product or service due to an injunction, we may have to incur the expense of altering our processes, or we may incur licensing fees.There can be no assurance that a license will be available to us, if at all, upon terms and conditions acceptable to us.In the worst case, an adverse determination of a claim that our technologies infringe the rights of others may cause us to incur an obligation to pay damages that could, in turn, overwhelm our financial resources. We may incur substantial costs enforcing or acquiring intellectual property rights and defending against third-party claims as a result of litigation or other proceedings. In connection with the enforcement of our own intellectual property rights, the acquisition of third-party intellectual property rights, or disputes relating to the validity or alleged infringement of third-party intellectual property rights, including patent rights, we are currently and may in the future be subject to claims, negotiations or complex, protracted litigation. Intellectual property disputes and litigation are typically very costly and can be disruptive to our business operations by diverting the attention and energies of management and key technical personnel. Litigation and regulatory proceedings are subject to inherent uncertainties, and unfavorable rulings could occur. An unfavorable ruling could include monetary damages or, in cases for which injunctive relief is sought, an injunction prohibiting us from marketing one or more products or services, precluding particular business practices, or requiring other remedies, such as compulsory licensing of intellectual property. If we were to receive an unfavorable ruling in an intellectual property dispute, our business and results of operations could be materially harmed. Competition may impair our success. New technologies may be developed by others that could compete with our technologies. Such competition could be intense thus driving down the price for our products. Competition will likely increase as prices of energy in the commodities market rise as they have in recent years. Additionally, new companies are constantly entering the market, thus increasing the competition. Larger foreign owned and domestic companies who have been engaged in this business for substantially longer periods of time or who decide to enter into the renewable fuel production industry may have access to greater resources. These companies may have greater success in the recruitment and retention of qualified employees, as well as in conducting their own refining and fuel marketing operations, and may have greater access to feedstocks, market presence, economies of scale, financial resources and engineering, technical and marketing capabilities, which may give them a competitive advantage. In addition, actual or potential competitors may be strengthened through the acquisition of additional assets and interests. If we are unable to compete effectively or adequately respond to competitive pressures, this may materially adversely affect our results of operation and financial condition and could also have a negative impact on our ability to obtain additional capital from investors. We may be unable to employ and retain the qualified personnel that will be necessary for our success. As of December 31, 2009, we had approximately 17 full time equivalent employees. The number of individuals with experience in biofuels production is considerably smaller than the number of jobs available for such individuals. We will have to offer substantial incentives in order to obtain the services of individuals with useful experience in the production of biodiesel and ethanol.As a result, our labor costs may be greater than they would be in a less dynamic industry.On the other hand, if we are unable to employ the qualified individuals that we will need, our business may fail. Competition due to advances in renewable fuels may lessen demand and negatively impact our profitability. Alternative fuels, gasoline oxygenates, ethanol and biodiesel production methods are continually under development. A number of automotive, industrial and power generation manufacturers are developing alternative clean power systems using fuel cells or clean-burning gaseous fuels that, like biodiesel, may address increasing worldwide energy costs, the long-term availability of petroleum reserves and environmental concerns. Additionally, there is significant research and development being undertaken regarding the production of ethanol from cellulosic biomass, the production of methane from anaerobic digesters and the production of electricity from wind and solar thermal energy systems, among other potential sources of renewable energy. If these renewable fuels continue to expand and gain broad acceptance such that the overall demand for diesel is reduced, we may not be able to compete effectively. We will rely on technology to conduct our business and our technology could become ineffective or obsolete. We will be required to continually enhance and update our technology to maintain its efficacy and to avoid obsolescence. The costs of doing so may be substantial and may be higher than the costs that we anticipate for technology maintenance and development. If we are unable to maintain the efficacy of our technology, our ability to manage our business and to compete may be impaired. Even if we are able to maintain technical effectiveness, our technology may not be the most efficient means of reaching our objectives, in which case we may incur higher operating costs than we would if our technology was more effective. The impact of technical shortcomings could have a material adverse effect on our prospects, business, financial condition, and results of operations. In addition, our biodiesel production plants, when constructed, will be single purpose entities with no use other than the production of biodiesel and associated produces.So if our facilities become technologically obsolete, we may be unable to restructure our operations without a massive capital expense associated with converting our facilities 15 Our business is subject to local legal, political, and economic factors which are beyond our control. We believe that the current political environment for construction of our planned future biodiesel facilities is sufficiently supportive to enable us to plan and implement our operations. However, there are risks that conditions will change in an adverse manner. These risks include, but are not limited to, laws or policies affecting mandates or incentives to promote the use of biodiesel, environmental issues, land use, air emissions, water use, zoning, workplace safety, restrictions imposed on the biodiesel fuel industry such as restrictions on production, substantial changes in product quality standards, restrictions on feedstock supply, price controls and export controls. Any changes in biodiesel fuel, financial incentives, investment regulations, policies or a shift in political attitudes are beyond our control and may adversely affect our business and future financial results. Changes in industry specification standards for biodiesel may negatively impact our ability to sell corn oil for the purposes of biodiesel production. The American Society of Testing and Materials, or ASTM, is the recognized standard-setting body for fuels and additives in the U.S. ASTM’s specification for biodiesel as a blend stock, D6751, has been adopted by the EPA, and compliance with such specification is required in order for our biodiesel to qualify as a legal motor fuel for sale and distribution. In Europe, biodiesel standard is EN 14214, which has been modified to a more stringent standard in Germany. ASTM and the European standard setting bodies have modified the biodiesel specifications in the past, and are expected to continue to modify the specification in the future as the use of biodiesel expands. These consequences could result in a negative impact on our financial performance. Changes in regulations and enforcement policies could subject us to additional liability which could impair our ability to continue certain operations due to the regulated nature of our operations. Because the ethanol and biodiesel industries continue to develop rapidly, we cannot predict the extent to which our operations may be affected by future enforcement policies as applied to existing laws, by changes to current environmental laws and regulations, or by the enactment of new environmental laws and regulations.Any predictions regarding possible liability under such laws are complicated further by current environmental laws which provide that we could be liable, jointly and severally, for certain activities of third parties over whom we have limited or no control. Environmental risks and regulations may adversely affect our business. All phases of designing, constructing and operating biodiesel refineries present environmental risks and hazards. We are subject to environmental regulation implemented or imposed by a variety of federal, state and municipal laws and regulations as well as international conventions. Among other things, environmental legislation provides for restrictions and prohibitions on spills and discharges, as well as emissions of various substances produced in association with biodiesel fuel operations. Legislation also requires that facility sites be operated, maintained, abandoned and reclaimed in such a way that would satisfy applicable regulatory authorities. Compliance with such legislation can require significant expenditures and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement, larger fines and liability, as well as potentially increased capital expenditures and operating costs. The presence or discharge of pollutants in or into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such presence or discharge. If we are unable to remediate such conditions economically or obtain reimbursement or indemnification from third parties, our financial condition and results of operations could be adversely affected. We cannot give assurance that the application of environmental laws to our business will not cause us to limit our production, to significantly increase the costs of our operations and activities, to reduce the market for our products or to otherwise adversely affect our financial condition, results of operations or prospects. Penalties we may incur could impair our business. Failure to comply with government regulations could subject us to civil and criminal penalties require us to forfeit property rights and may affect the value of our assets or our ability to conduct our business. We may also be required to take corrective actions, including, but not limited to, installing additional equipment, which could require us to make substantial capital expenditures. We could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them. These could result in a material adverse effect on our prospects, business, financial condition and our results of operations. Our business will suffer if we cannot obtain or maintain necessary permits or licenses. Our operations will require licenses, permits and in some cases renewals of these licenses and permits from various governmental authorities. Our ability to obtain, sustain, or renew such licenses and permits on acceptable, commercially viable terms are subject to change, as, among other things, the regulations and policies of applicable governmental authorities may change. Our inability to obtain or extend a license or a loss of any of these licenses or permits may have a material adverse effect on our operations and financial condition. If we cannot maintain adequate insurance coverage, we will be unable to continue certain operations. Our business exposes us to various risks, including claims for causing damage to property and injuries to persons who may involve allegations of negligence or professional errors or omissions in the performance of our services.Such claims could be substantial.We believe that our insurance coverage is presently adequate and similar to, or greater than, the coverage maintained by other companies in the industry of our size.If we are unable to obtain adequate or required insurance coverage in the future or, if our insurance is not available at affordable rates, we would violate our permit conditions and other requirements of the environmental laws, rules and regulations under which we operate.Such violations would render us unable to continue certain of our operations.These events would result in an inability to operate certain of our assets and significantly impair our financial condition. 16 RISKS ATTENDANT TO OUR CORPORATE STRUCTURE We will be unable to service our debts if our subsidiaries default in settling their obligations to us. We have incurred substantial debt obligations and will continue to do so, in order to fund the operations of our subsidiaries.Since we carry on no business at the level of our parent corporation, our ability to service our own debts will depend on the cash flow from our subsidiaries.If one or more of our subsidiaries becomes unable to pay its debts to GreenShift, we may be forced to default on our own debt obligations.Such a default could result in the liquidation of a portion of our assets, most likely at less than their market value. We are subject to financial reporting and other requirements for which our accounting, internal audit and other management systems and resources may not be adequately prepared. We are subject to reporting and other obligations under the Securities Exchange Act of 1934, including the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. Section 404 will require us to conduct an annual management assessment of the effectiveness of our internal controls over financial reporting, provide a report on our assessment and obtain a report by our independent auditors addressing our assessments. These reporting and other obligations will place significant demands on our management, administrative, operational, internal audit and accounting and financial resources. Our business development could be hindered if we lost the services of our Chief Executive Officer. Kevin Kreisler is the Chief Executive Officer of GreenShift and serves in an executive capacity with each of our primary subsidiaries.Mr. Kreisler is responsible for strategizing not only our business plan but also the means of financing it.If Mr. Kreisler were to leave us or become unable to fulfill his responsibilities, our business would be imperiled. At the very least, there would be a substantial delay in the development of our plans until a suitable replacement for Mr. Kreisler could be retained. The absence of independent directors on our board of directors may limit the quality of management decision making. Each of the four members of our Board of Directors is also an employee of GreenShift Corporation.There is no audit committee of the board and no compensation committee.This situation means that the Board will determine the direction of our company without the benefit of an objective perspective and without the contribution of insights from outside observers.This may limit the quality of the decisions that are made. In addition, the absence of independent directors in the determination of compensation may result in the payment of inappropriate levels of compensation. RISKS FACTORS ATTENDANT TO OWNERSHIP OF OUR COMMON STOCK The resale of shares acquired by YA Global Investments from GreenShift may reduce the market price of GreenShift’s shares. YA Global Investments owns convertible debentures issued by GreenShift, which will permit it to acquire GreenShift common stock and resell it to the public.At the current market price, YA Global Investments could convert its debentures into over 50% of our outstanding common stock.It is possible that resale of shares by YA Global Investments will significantly reduce the market price for GreenShift common stock. Existing shareholders may experience significant dilution from our issuance of shares to YA Global Investments. The issuance of shares on conversion of the convertible debentures held by YA Global Investments will have a dilutive impact on our stockholders. As a result, our net income per share could decrease in future periods, and the market price of our common stock could decline. In addition, the lower our stock price is, the more shares of common stock we will have to issue if the debentures are converted on the basis of the contemporaneous market price.If our stock price is lower, then our existing stockholders would experience greater dilution. We may incur additional indebtedness in the future. Our current indebtedness and any future indebtedness could adversely affect our business and may restrict our operating flexibility. As of December 31, 2009, we had approximately $59,427,000 in total debt. Our ability to incur additional debt could adversely affect our business and restrict our operating flexibility. We face several risks relating to our need to complete additional financings in the future. Additional debt is likely to be required to the extent we build additional facilities based on our technologies. This will increase our leverage and interest expense and will likely be secured by certain of our assets; additional equity or equity-linked financings may have a dilutive effect on our equity and equity-linked securities holders. It is likely that the terms of any such financing would include customary financial and other covenants on our project subsidiaries, including restrictions on the ability to make distributions to the parent company, to guarantee the debts of the parent company and to incur liens on the refineries of such project subsidiaries, among others. 17 If our cash flow proves inadequate to service our debt and provide for our other obligations, we may be required to refinance all or a portion of our existing and future debt at terms unfavorable to us. Our ability to make payments on and refinance our debt, and to fund our operations and capital expenditures will depend on our ability to generate substantial operating cash flow. If our cash flows prove inadequate to meet our debt service obligations for future debt financings, we may be required to refinance all or a portion of our existing or future debt, to sell assets or to obtain additional financing. We cannot assure you that any such refinancing or that any such sale of assets or additional financing would be possible on favorable terms, or at all. If we raise additional equity or equity-related securities in the future, it may be dilutive to holders of our common stock. Future sales of shares of our common stock or the issuance of securities senior to our common stock could adversely affect the trading price of our common stock, the value of our debt securities and our ability to raise funds in new equity offerings. We may issue additional common stock, preferred stock or securities convertible into or exchangeable for common stock, in the future. Future sales of substantial amounts of our common stock or equity-related securities in the public market or privately, or the perception that such sales could occur, could adversely affect prevailing trading prices of our common stock and the value of our debt securities and could impair our ability to raise capital through future offerings of equity or equity-related securities. No prediction can be made as to the effect, if any, that future sales of shares of common stock or the availability of shares of common stock for future sale, will have on the trading price of our common stock or the value of our debt securities. Our common stock qualifies as a “penny stock” under SEC rules which may make it more difficult for our stockholders to resell their shares of our common stock. Our common stock trades on the OTC Bulletin Board.As a result, the holders of our common stock may find it more difficult to obtain accurate quotations concerning the market value of the stock.Stockholders also may experience greater difficulties in attempting to sell the stock than if it were listed on a stock exchange or quoted on the NASDAQ Global Market or the NASDAQ Capital Market.Because our common stock does not trade on a stock exchange or on the NASDAQ Global Market or the NASDAQ Capital Market, and the market price of the common stock is less than $5.00 per share, the common stock qualifies as a “penny stock.” SEC Rule 15g-9 under the Securities Exchange Act of 1934 imposes additional sales practice requirements on broker-dealers that recommend the purchase or sale of penny stocks to persons other than those who qualify as an “established customer” or an “accredited investor.”This includes the requirement that a broker-dealer must make a determination on the appropriateness of investments in penny stocks for the customer and must make special disclosures to the customer concerning the risks of penny stocks.Application of the penny stock rules to our common stock affects the market liquidity of the shares, which in turn may affect the ability of holders of our common stock to resell the stock. We will be quoted on the OTC Bulletin Board for the immediate future. We currently do not meet the eligibility requirements for listing on the NASDAQ Stock Market. Until we meet those standards and are accepted into the NASDAQ Stock Market, or unless we are successful in securing a listing on the American Stock Exchange or some other exchange, our common stock will be quoted only on the OTC Bulletin Board.Such a listing is considered less prestigious than a NASDAQ Stock Market or an exchange listing, and many brokerage firms will not recommend Bulletin Board stocks to their clients.This situation may limit the liquidity of your shares. Our common stock price may be volatile. The trading price of our common stock may fluctuate substantially. The price of the common stock may be higher or lower than the price you pay for your shares, depending on many factors, some of which are beyond our control and may not be directly related to our operating performance. These factors include, but are not limited to, the following: Ø price and volume fluctuations in the overall stock market from time to time; Ø significant volatility in the market price and trading volume of securities traded on the OTC Bulletin Board companies; Ø actual or anticipated changes in our earnings or fluctuations in our operating results. As a result of these factors, you cannot be assured that when you are ready to sell your shares, the market price will accurately reflect the value of your shares or that you will be able to obtain a reasonable price for your shares. ITEM 2 DESCRIPTION OF PROPERTIES GreenShift’s corporate headquarters is located in New York, New York.The New York lease is a five year lease terminating in June 2011.The monthly lease payment is $8,800. The Company maintains its engineering and manufacturing services in Alpharetta, Georgia.The Alpharetta lease is a three year term terminating in February 2011. The monthly lease payment is $1,480.The following table identifies all of the locations where the Company carries on operations.Locations in which our property interest is identified as “Operating Agreement” are third party ethanol plants where we have located our corn oil extraction equipment under the terms of an operating agreement where we retain title to our facility. Location Nature of Operation Property Interest New York, New York Corporation Headquarters Lease Alpharetta, Georgia Engineering and Technology Sales Lease Oshkosh, Wisconsin Corn Oil Extraction OperatingAgreement Medina, New York Corn Oil Extraction Operating Agreement Riga, Michigan Corn Oil Extraction Operating Agreement Marion, Indiana Corn Oil Extraction Operating Agreement 18 ITEM 3 LEGAL PROCEEDINGS INFRINGEMENT On October 13, 2009, the U.S. Patent and Trademark Office issued U.S. Patent No. 7,601,858, titled "Method of Processing Ethanol Byproducts and Related Subsystems” (the ’858 Patent) to GS CleanTech Corporation, a wholly-owned subsidiary of GreenShift Corporation. On October 27, 2009, the U.S. Patent and Trademark Office issued U.S. Patent No. 7,608,729, titled "Method of Freeing the Bound Oil Present in Whole Stillage and Thin Stillage” (the ’729 Patent) to GS CleanTech. Both the ‘858 Patent and the ‘729 Patent relate to the Company’s corn oil extraction technologies. On October 13, 2009, GS CleanTech filed a legal action in the United States District Court, Southern District of New York captioned GS CleanTech Corporation v. GEA Westfalia Separator, Inc.; and DOES 1-20, alleging infringement of the ‘858 Patent. On October 13, 2009, GS CleanTech filed a Motion to Dismiss with the same court relative to a separate complaint filed previously by Westfalia alleging (1) false advertising in violation of the Lanham Act § 43(a); (2) deceptive trade practices and false advertising in violation of New York General Business Law §§ 349, 350 and 350-a; and (3) common law unfair competition. On October 13, 2009, Westfalia filed its First Amended Complaint in the matter captioned GEA Westfalia Separator, Inc. and Ace Ethanol, LLC v. GreenShift Corporation, which complaint included Ace Ethanol, an ethanol production company, and added claims seeking a declaratory judgment of invalidity and/or non-infringement of the ‘858 Patent. On October 13, 2009, ICM, Inc. filed a complaint in the United States District Court, District of Kansasin the matter captioned ICM, Inc. v. GS CleanTech Corporation and GreenShift Corporation, alleging unfair competition, interference with existing and prospective business and contractual relationships, and deceptive trade practices. ICM is also seeking declaratory judgment of invalidity and non-infringement of the ‘858 Patent.On October 15, 2009, GS CleanTech filed a Notice of Filing First Amended Complaint for infringement of the ‘858 Patent, along with a copy of the First Amended Complaint, which added ICM, Ace Ethanol, Lifeline Foods LLC and ten additional DOES as defendants in the case pending in the Southern District of New York.In October 2009, GS CleanTech filed a Motion to Dismiss or Transfer the case to New York with respect to ICM’s Kansas lawsuit. These matters were only recently commenced, there have been no substantive rulings on the merits and Management is unable to characterize or evaluate the probability of any outcome at this time. During February 2010, GS CleanTech commenced a legal action in the United States District Court, Southern District of Indiana captioned GS CleanTech Corporation v. Cardinal Ethanol, LLC, and a separate legal action in the United States District Court, Northern District of Illinois captioned GS CleanTech Corporation v. Big River Resources Galva, LLCand Big River Resources West Burlington, LLC. In addition to asserting claims for infringement of the ‘858 Patent in each of these cases, GS CleanTech filed a motion for preliminary injunction with each complaint. In each motion, GS CleanTech argued that it has sufficient evidence to prove that Cardinal and Big River are infringing GS CleanTech’s patented corn oil extraction technologies, and that this infringement has caused and will continue to cause irreparable harm to GS CleanTech. ICM sold Cardinal and Big River the equipment that each of Cardinal and Big River have used and are using to infringe the ‘858 Patent. ICM has assumed the defense of each of the above matters involving Cardinal and Big River, and petitioned the Indiana and Illinois courts to stay review of GS CleanTech’s motions for preliminary injunction in each case until the Kansas court referenced above rules on GS CleanTech’s pending motion to dismiss or to transfer to New York. These matters were only recently commenced and Management is unable to characterize or evaluate the probability of any outcome at this time. The Company estimates that as many as 40 ethanol producers are infringing the Company’s patents. ICM has not denied in its pleadings that its equipment has been sold and is being used in a manner covered by the patents.GEA Westfalia’s pleadings also suggest that it admits that the Company’s patent claims cover processes utilized by ethanol producers that have purchased GEA Westfalia’s equipment.Rather, both parties rely upon arguments that the Company’s patents are invalid based upon prior art that has been considered and rejected by the U.S. Patent and Trademark Office (“PTO”).The Company believes these arguments have been fully considered and rejected by the PTO. The Company intends to file additional lawsuits involving any and all infringing use of the Company’s patents. The Company’s position is that any infringing ethanol producer is liable for a minimum of reasonable royalties for any infringing use of the Company’s patented technologies beginning on the publication date of the ‘858 Patent. The Company intends to seek additional relief for instances of intentional infringement. OTHER MATTERS GS AgriFuels’ subsidiary, NextGen Fuel, Inc., is party to the matter entitled O’Brien & Gere Limited, et al v. NextGen Chemical Processors, Inc., et al., which action was filed in the Supreme Court of the State of New York.The verified complaint had sought performance of and damages relating to certain service and related agreements, plus attorney’s fees and costs. This matter relates to the provision by plaintiffs of certain engineering services to NextGen Chemical Processors, Inc. (“NCP”) during 2005 and 2006. NCP is owned by the former shareholders of the NextGen Fuel, Inc., subsidiary.On September 19, 2007, the Supreme Court of the State of New York dismissed a significant portion of O’Brien & Gere’s complaint with prejudice, and on October 16, 2009 O’Brien & Gere dismissed GS AgriFuels and the Company from the suit with prejudice. Management does not believe that there is a reasonable possibility that the claims made against NextGen Fuel by the plaintiffs in this litigation indicate that a material loss has occurred.Accordingly, an estimate of loss cannot be determined at this time and therefore, no accrual has been made in connection with those claims. The Company’s GS AgriFuels subsidiary is party to the matter entitled GS AgriFuels Corporation v. Chaykin, et al. The action was filed in the Supreme Court of the State of New York, County of New York, on February 2, 2009. The Complaint seeks damages for defendants' fraudulent misrepresentations, tortious interference, breach of acquisition agreements and related claims relating to the sale by the defendants of the stock of Sustainable Systems, Inc. (“Culbertson”) to GS AgriFuels, and arising from the disclosure by the defendants that Culbertson owned its Culbertson, Montana oilseed crushing facility when in fact Culbertson merely held the right to purchase the Montana facility at the time of the acquisition by GS AgriFuels; the failure to disclose by the defendants that Culbertson’s right to purchase the Montana facility, as well as any investment made in the Montana facility, was subject to forfeiture within months of entering into the acquisition agreements with GS AgriFuels; and, the provision by the defendants of materially false financial statements. The defendants served a separate action entitled Max, et al. v. GS AgriFuels Corporation, et al. in the Montana Fourth Judicial District Court in response to GS AgriFuels’ New York complaint; this Montana complaint was dismissed in January 2010. The New York court granted GS AgriFuels’ March 2010 motion for summary judgment as to liability on GS AgriFuels’ fraud and breach of contract claims on April 8, 2010. During 2008 and 2009, three of the former shareholders of Culbertson, corresponding to about 60% of the former shareholders’ prior ownership interest in Culbertson, entered into settlement agreements pursuant to which has all parties have been released from all obligations under the relevant acquisition agreements and otherwise. Management is unable to characterize or evaluate the probability of any outcome at this time. 19 PART II ITEM 4 MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED SHAREHOLDERMATTERS GreenShift’s Common Stock trades on the OTC Bulletin Board under the symbol “GERS.”The following table sets forth, for the periods indicated, the range of high and low closing bid prices for GreenShift’s Common Stock as reported by the National Association of Securities Dealers composite. The reported bid quotations reflect inter-dealer prices without retail markup, markdown or commissions, and may not necessarily represent actual transactions. Period High Low 2008 First Quarter 2008 Second Quarter 2008 Third Quarter 2008 Fourth Quarter 2009 First Quarter 2009 Second Quarter 2009 Third Quarter 2009 Fourth Quarter Title of Class Approximate Number of Holders of Record as of April 15, 2010 Common Stock, $0.0001 par The number of holders does not give effect to beneficial ownership of shares held in the street name by stock brokerage houses or clearing agents. DIVIDENDS We have no present intention of paying dividends in the foreseeable future. Our policy for the time being is to retain earnings and utilize the funds for operations and growth.The Board of Directors based on our earnings, financial condition, capital requirements and other existing conditions will determine future dividend policies. SALE OF UNREGISTERED SECURITIES The Company did not sell any unregistered securities during the 4th quarter of 2009. REPURCHASE OF EQUITY SECURITES The Company did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter of 2009. ITEM 5 SELECTED FINANCIAL DATA Not applicable. ITEM 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONSAND RESULTS OF OPERATION OVERVIEW GreenShift Corporation (“we,” “our,” “us,”“GreenShift,” or the “Company”) develops and commercializes clean technologies designed to integrate into and leverage established production and distribution infrastructure to address the financial and environmental needs of our clients by decreasing raw material needs, facilitating co-product reuse, and reducing waste and emissions. 20 GreenShift’s founding mission is to build value by using its technologies to catalyze disruptive environmental gain. GreenShift believes that the first, best and most cost-effective way to achieve this is to develop technology-driven economic incentives that motivate large groups of people and companies to make incremental environmental contributions that are collectively very significant. GreenShift’s plan to achieve this goal is based on the extraction, beneficiation and refining of biomass-derived co-products that create value-added renewable energy production opportunities capable of shaving meaningful amounts of carbon and cost off of existing liquid fuel supply chains. Since 2004, GreenShift has invented, developed and commercialized potent new cleantech technologies that enables GreenShift and its clients to “drill” into the back-end of first generation corn ethanol plants to tap into a new reserve of inedible crude corn oil with an estimated industry-wide output of more than 16 million barrels per year.This corn oil is a valuable second generation feedstock for use in the production of biodiesel and renewable diesel – advanced carbon-neutral liquid fuels, thereby enhancing total fuel production from corn and increasing ethanol plant profits. GreenShift’s patented and patent-pending corn oil extraction technologies are widely considered to be the quickest and best path for margin improvement for first generation corn ethanol producers today. GreenShift’s extraction technologies increase biofuel yields per bushel of corn while reducing the energy and greenhouse gas (“GHG”) intensity of corn ethanol production. These benefits correspond to increased ethanol producer income of more than $0.08 per gallon of ethanol produced at current market prices. No technologies have been developed for corn ethanol producers that begin to approach these results in the history of the ethanol industry. Over 20% of the U.S. ethanol industry is using GreenShift’s patented and patent-pending extraction technologies today. In February 2010, the U.S. Environmental Protection Agency published its estimate that 70% of the U.S. ethanol industry will use corn oil extraction technology to produce 40% of America’s biodiesel feedstock by 2022. At this level of penetration, GreenShift’s commercially-available technologies can give way to the disruptive gains that GreenShift was founded to achieve by sustainably producing globally-meaningful quantities of new carbon-neutral liquid fuels for distribution through existing supply chains and combustion in our nation's boilers, generators and engines; displacing more than 16 million barrels per year of crude oil; saving trillions of cubic feet per year of natural gas; eliminating tens of millions of metric tons per year of greenhouse gas emissions; and infusing up to a billion dollars per year of cash flow into the corn ethanol industry - the foundation of North America’s renewable fuel production capability. GreenShift generates revenue by licensing its technologies to ethanol producers. GreenShift is focused today on supporting integration of its patented and patent-pending corn oil extraction technologies into as much of the ethanol fleet as possible. GreenShift also maintains its strong commitment to continued innovation and has many additional patents pending for its “Backend Fractionation” portfolio of strategically-compatible cleantech designed to continue pressing the corn ethanol industry into increased sustainability and global competitiveness. Plan of Operations During 2009, we shed unprofitable business lines, liquidated non-core assets, streamlined overhead, reduced debt by more than 30%, and restructured the majority of our remaining debt on more favorable terms. The ethanol industry moved favorably: oil prices are high, corn prices are expected to be stable due to a larger than expected crop, ethanol production margins are healthy again, and the industry has the capital and the desire to invest in efficiency improvements. And, our market positioning has strengthened: we were recently awarded two patents (a third has been allowed but is not yet issued) on technology that is in high demand and is widely accepted to be the best proven path to increasing the efficiency and profitability of refining corn into fuel. Our plan of operations moving forward is based on facilitation of the integration of our technologies into as much of the U.S. ethanol industry as possible. We believe that our technology portfolio is a significant asset: the value-proposition to ethanol producers is compelling; the market dynamics are favorable; and, our intellectual property rights are very strong. We plan to build value by using this asset and our proprietary advantage to deliver the substantial benefits of extraction to our clients. In late 2009, we started offering ethanol producers the right to directly build, own and operate the equipment they need to use GreenShift’s patented extraction technologies in return for an ongoing royalty payment equal to 20% of the licensee’s corn oil sales. In addition to offering our technologies on the basis of a simple royalty-based licensing model, we will provide also our licensees with value-added engineering and technical support, yield optimization and corn oil marketing services. A royalty-based licensing model is a departure from our historical model in several respects, the most notable of which is that we do not need to take on new debt or appreciable new equity financing to execute a model based on reasonable royalties; and, just as corn oil extraction technology increases ethanol production efficiencies and profitability, a royalty-based licensing model can lead to a leaner cost-structure and better profitability for GreenShift as compared to a model based exclusively on buying and selling the extracted oil. We are currently party to license agreements with ethanol producers for the use of our patented corn oil extraction technologies, including agreements with producers in Albion, Michigan and Lakota, Iowa. We also own four corn oil extraction facilities based on our patented and patent-pending corn oil extraction technologies that are located at our licensee’s ethanol plants in Oshkosh, Wisconsin, Medina, New York, Marion, Indiana, and Riga, Michigan. Under the relevant agreements, we have the continuing right to purchase the extracted oil, which we then typically sell as a feedstock for biofuel production. During 2009, we produced an aggregate of 2,352,574 gallons of oil which we sold for about $3,796,000.The construction of each of these facilities was interrupted due to the loss of previously committed capital resources during 2008 and early 2009. As a result, these facilities are collectively producing oil at about 50%-60% of their design rates. We are currently evaluating opportunities to liquidate an 80% interest in these facilities to a strategic investor with the resources to complete the construction of these facilities. While these four facilities constitute the substantial majority of our remaining physical assets, we believe that the liquidation of these facilities could allow us to repay a significant amount of our existing debt due to YA Global Investments, L.P. 21 Our plans for the balance of 2010 involve the following activities: Ø Execute new corn oil extraction license agreements during 2010 with ethanol producers with an aggregate capacity of at least 1 billion gallons per year of ethanol; Ø Achieve profitability by the end of this year; and, Ø Continue the 30% debt reduction realized in 2009 by reducing debt by an additional 30% during 2010. Components of Revenue We conducted our operations during the fiscal year ended December 31, 2009 in the following segments: (a) Equipment & Technology Sales; (b) Culinary Oil Production & Sales; and (c) Biofuels Production & Sales. During the year ended December 31, 2009, we owned a 10 million gallon per year biodiesel facility in Adrian, Michigan (“BIG”) and an oilseed crush facility in Culbertson, Montana (“Culbertson”). These two facilities were idled during the first quarter 2009 due to a lack of working capital and the Company divested both of these facilities during the second quarter of 2009. The Company’s specialty equipment manufacturing operations (“GS Design”) were also idled during the third quarter 2009; the assets of this operation were liquidated during thefirst quarter of 2010. The financial results of each of these subsidiaries have been presented as discontinued operations during the year ended December 31, 2009 (see Note 6, Discontinued Operations). The Company’s Culinary Oil Production & Sales segment ceased operation as of the end of the first quarter 2009.The financial results of the Company’s Culinary Oil Production & Sales segment have also been presented as discontinued operations during the year ended December 31, 2009 (see Note 6, Discontinued Operations). During the fourth quarter 2009 and as of December 31, 2009, the Company’s operations were conducted exclusively in its Biofuel Production & Sales segment. The nature and composition of the Company’s operations has changed as compared to 2009 and prior years. Commencing January 1, 2010, the Company’s operations will be conducted through the following segments: (a) Licensing, (b) Commodities, and (c) Products & Services. Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Revenues Total revenues for the twelve months ended December 31, 2009 were $3,871,495, representing a decrease of $672,276, or 14.8 %, over the twelve months ended December 31, 2008 revenues of $4,543,771.A total of 98% of revenue for the year ended December 31, 2009 resulted from the sales of corn oil for biofuel production and revenue for the same period in 2008 resulted from $3,301,473 from the sales of corn oil for biofuel production and $1,242,298 from the equipment and technology segment. Revenues during the first quarter of 2010 are expected to increase on a per gallon of oil produced basis due to recent increases in commodity prices, but these increases are subject to risk of decrease in the future. In general, revenues moving forward are expected to increase due primarily to royalty income relating to the production of corn oil by licensed ethanol producers. Cost of Sales Cost of sales for the twelve months ended December 31, 2009 were $2,648,503, or 68.4% of revenue as compared to $4,658,458, or 102.5% of revenue for the same period in 2008.Cost of sales for the year ended December 31, 2009 resulted from the $2,236,503 sales of corn oil for biofuel production, $160,000 in license fee amortization, $252,000 from GS CleanTech and cost of sales for the same period in 2008 resulted from $3,835,422 from the sales of corn oil for biofuel production and $693,617 from the equipment and technology segment. The decrease in cost of sales during 2009 was primarily due to the discontinuance of the Company’s BIG biodiesel refining operations, Culbertson culinary oil operations, and GS Design equipment manufacturing operations. The financial results of each of these subsidiaries have been presented as discontinued operations during the year ended December 31, 2009 (see Note 6, Discontinued Operations).The decrease is also due to the decrease in the average cost of corn oil from 2008 to 2009; we purchase the oil produced by our existing corn oil extraction facilities based on a percentage of its prevailing market price. Included within cost of sales is amortization expense of $160,714 and $0 for the years ended December 31, 2009, and 2008, respectively. Gross Profit Gross profit for year ended December 31, 2009 was $1,222,992, representing a gross margin of 31.6% as compared to $(114,687), (2.5)%, in the comparable period of the prior year. The increase in margin as a percentage of sales was primarily due to the Company’s changed business operations during 2009. 22 Operating Expenses Operating expenses for the year ended December 31, 2009 were $18,149,342 or 469% of revenue compared to $32,944,292, or 725% of revenue for the same period in 2008. Included in our operating expenses for the year ended December 31, 2009 were $5,981,324 in general and administrative expenses; $4,635,334 in bad debt expense associated with impaired receivables due from BIG for corn oil purchases, equipment and services; and, $7,281,993 in impaired goodwill associated with our discontinued BIG operation. General and administrative expenses during 2009 also included $1,067,784 in depreciation expense relating to our existing extraction facilities and about $543,000 in non-recurring costs incurred in connection with the restructuring of our senior secured debt to YA Global Investments, L.P. While we expect general and administrative expenses to decrease during 2010 due to a decrease in staffing and other costs as compared to 2009, we expect increased legal costs relating to our prosecution of infringing use of our patented corn oil extraction technologies. Other Income (Expense) Other income (expense) for the year ended December 31, 2009 were $9,105,529 and $6,550,533 for the year ended December 31, 2008.Included in the year ended December 31, 2009 was $6,194,442 of interest expense, consisting of $5,713,395 in accrued interest, $481,047 in accrued interest due to a related party, and $5,501,210 in non-cash expenses associated with the conversion features embedded in the convertible debentures issued by the Company during the year ended December 31, 2009. Amortization of deferred financing costs and debt discounts during 2009 and 2008 was $723,410 and $3,367,441, respectively. Interest expenses are expected to decrease during 2010 due to the restructuring of $42,727,603 in debt due to YA Global from an average interest rate of 12% to 6%. Further reductions are also expected as we execute on our plan to reduce the principal balance due to YA Global during 2010 and thereafter. The Company does not service interest on a current basis in cash, but rather with equity issued upon conversion of the interest due. Net Income or Loss Net loss from continuing operations for the year ended December 31, 2009, was $26,031,879 as compared to a loss of $39,609,512 from the same period in 2008.Total income from discontinued operations was $6,301,243 for year ended December 31, 2009 as compared to a loss of $2,739,735 for the year ended December 31, 2008. The Company’s net loss during the year ended December 31, 2009 was $19,730,687, which is decreased from the $42,501,127 loss recorded in the same period of 2008. The primary reasons for the magnitude of this net loss were the dramatic reduction in our operating activities as compared to 2008 and expenses attributable to past financing and restructuring activities. The 2009 loss also included the following non-cash items: $4,635,334 in bad debt expense associated with impaired receivables due from BIG for corn oil purchases, equipment and services; $7,281,993 in impaired goodwill associated with our discontinued BIG operations; depreciation and amortization expenses of about $1,700,000; accrued interest expenses of $6,194,442; conversion liabilities of $5,500,000. CONVERTIBLE LIABILITIES As of December 31, 2009, the Company had several convertible debentures due.The Company accounted for the convertible debenture in accordance with ASC 480, Distinguishing Liabilities from Equity, as the conversion feature embedded in the convertible debentures could result in the note principal and related accrued interest being converted to a variable number of the Company’s common shares. The conversion feature on these debentures is variable based on trailing market prices and therefore contains an embedded derivative. The fair value of the conversion features are calculated at the time of issuance and the Company records a conversion liability for the calculated value. The Company recognizes interest expense for the conversion liability which is added to the principal of the debenture.The Company also recognizes interest expense for accretion of the conversion liability to fair value over the term of the note. The conversion liability is valued at the end of each reporting period and results in a gain or loss for the change in fair value.Due to the volatile nature of our stock, as well as the stock of our subsidiaries, the change in the derivative liability and the resulting gain or loss is usually material to our results. 23 The principal amount on our convertible debentures was $55,276,929 as of December 31, 2009,the unamortized note discount was $65,456 and conversion liabilities totaled $4,652,750.For the year ended December 31, 2009, we recognized interest expense for accretion of the debt discount of $336,614 and $5,501,210 in non-cash expenses associated with the conversion features embedded in the convertible debentures issued by the Company during the year ended December 31, 2009. LIQUIDITY AND CAPITAL RESOURCES Consolidated Cash Balances As of December 31, 2009, we had a cash balance of $39,415, up from a balance of $8,224 at December 31, 2008. This net cash is summarized below and discussed in more detail in the subsequent sub-sections: Ø Operating Activities $3,703,401 of net cash used by operating activities primarily deriving mainly from non-cash charges, such as goodwill impairment, conversion liability costs and interest exepense. Ø Investing Activities $42,451 of net cash used in investing activities. Ø Financing Activities $3,777,347 of net cash provided by financing activities primarily for the repayment of debt and was offset by an increase in related party debt. Current and Prior Year Activity The Company had $39,415 in cash as of December 31, 2009. Our primary sources of liquidity during 2009 included cash generated from proceeds from issuance of debt and common stock and from the sale of corn oil. Our financial position and liquidity are, and will be, influenced by a variety of factors, including our ability to properly capitalize and generate cash flows from our operations, and the level of our outstanding indebtedness and the interest we are obligated to pay on that indebtedness. Most of our debt is in the form of convertible debt with terms that provide for repayment of principal and interest in the form of Company common stock. During 2009, for example, we repaid a total of $5,670,000 in convertible debt by issuing Company common shares upon conversion by the relevant holders. The Company’s capital resources are impacted by changes in accounts receivable as a result of revenue fluctuations, economic trends, and collection activities. At December 31, 2009, accounts receivable, net of allowance for doubtful accounts of ($4,632,584), totaled $48,471 and inventories totaled $547,056. Accounts payable were $7,032,808 and accrued expenses totaled $3,204,384. For the year ended December 31, 2009, net cash used in our operating activities was $3,703,401 as compared to the net cash provided by our operating activities of $1,096,811for the year ended December 31, 2008; we used $42,451 in investing activities during the year ended December 31, 2009 as compared to $9,877,219 used in investing activities for the twelve months ended December 31, 2008; and, financing activities provided $3,777,347 during 2009 as compared to $8,732,837provided by financing activities during 2008. The Company had a working capital deficit of $38,115,111 at December 31, 2009, which included convertible debentures of $12,135,129, accrued interest of $2,253,853, accrued legal expenses of $1,400,000, $7,781,763 in contingent unsecured purchase obligations, and $4,678,709 in liabilities for discontinued operations pending disposal. The Company’s working capital deficit net of these amounts was $9,463,261 at December 31, 2009. Expected Activity Moving Forward While our existing corn oil extraction facilities and license agreements are producing sufficient cash flows to cover most of our minimum overhead requirements, we are currently evaluating opportunities to liquidate an 80% interest in these facilities to a strategic investor in order to repay a significant amount of our existing convertible debt in lieu of issuing additional shares of common stock. We accordingly intend to fund our principal liquidity and capital resource requirements through new financing and licensing activities. 24 Cash Flows Provided By Operating Activities Our top priority for 2010 is to execute several license agreements with ethanol producers to generate sufficient royalties for us to return to positive cash flow and to achieve profitability by the end of 2010. Cash Flows Provided By Financing Activities We have sufficient capital sources committed to cover our minimum overhead requirements and the cost of prosecuting infringement of our patented extraction technologies for the foreseeable future. In addition, Fagen, Inc., an engineering and procurement contractor with extensive experience in the ethanol industry, has offered to provide financing for most of the costs needed for construction and installation of [four to six] extraction facilities based on our patented extraction technologies. We currently have no committed source of capital for the completion of construction of our existing extraction facilities. These facilities are collectively operating at about 50% of their aggregate design capacity due to a lack of capital. Cash Flows Used In Investment Activities After repaying a substantial amount of our convertible debt and achieving profitability, our long term plan includes the completion of significant new equity financing, possibly in the form of a secondary public offering or a large project financing, in order to greatly amplify and accelerate the construction of facilities based on our patented and patent-pending extraction and other technologies. 25 ITEM 7 FINANCIAL STATEMENTS AND SUPPLEMENTARY SCHEDULES Page No FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 41 Consolidated Balance Sheet 42 Consolidated Statements of Operations 43 Consolidated Statements of Stockholders’ Equity 44 Consolidated Statements of Cash Flows 46 Notes to Consolidated Financial Statements 48 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of GreenShift Corporation We have audited the accompanying balance sheets of GreenShift Corporation as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for each of the years in the two-year period ended December 31, 2009. GreenShift’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GreenShift Corporation as of December 31, 2009, and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As more fully discussed in Note 2 to the financial statements, the Company has suffered losses from operations and has a working capital deficiency as of December 31, 2009.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, NJ April 15, 2010 27 GREENSHIFT CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2009 ASSETS 12/31/09 12/31/08 Current assets: Cash $ $ Restricted cash Accounts receivable, net of allowance of doubtful accounts of$4,632,584 and $46,962 Inventories Cost and earnings in excess of billings Project development costs Assets to be disposed, current Due from affiliates Prepaid expenses and other assets ) Total current assets Other assets: Property and equipment, net Deposits Construction in progress Note receivable Intangible assets, net Deferred financing costs, net Minority investments Goodwill Assets to be disposed, net of current Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT): Current liabilities: Line of credit $ $ Accounts payable and accrued expenses Accrued interest payable Accrued interest payable – related party Income tax payable Current portion of long term debt Customer deposits Convertible debenture - related party debt, net of discount Current portion of convertible debentures, net of discount Liabilities to be disposed Liabilities of discontinued operations, current Contingent amounts due to minority shareholders of consolidated subsidiaries Total current liabilities Long term liabilities: Long term debt, net of current Asset retirement obligation Liabilities to be disposed, non-current Convertible debentures, net of current Total long term liabilities TOTAL LIABILITIES Stockholders’ equity (deficit): Convertible preferred stock, $0.001 par value, 5,000,000 shares authorized: Series A: 0 shares issued and outstanding, respectively Series B: 2,480,544 and 2,519,219 shares issued and outstanding, respectively Series C: 0 shares issued and outstanding Series D: 799,954 and 80,000 shares issued and outstanding, respectively Series E : 0 and 20,000 shares issued and outstanding, respectively 20 Common stock, $0.001 par value, 500,000,000 authorized; 4,773,622,264 and 95,144,983, shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Non-controlling interest in subsidiary Total equity (deficit) ) ) TOTAL LIABILITIES ANDEQUITY (DEFICIT) $ $ The notes to the Condensed Consolidated Financial Statements are an integral part of these statements. 28 GREENSHIFT CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 12/31/09 12/31/08 Revenue $ $ Cost of revenues Gross profit ) Operating expenses: General and administrative expenses Selling expenses Research and development Impairment of goodwill Bad debt expense Loss on write-down of assets Amortization of intangibles Gain on equipment disposal ) Impairment of deposits Stock based compensation Total operating expenses Net income (loss) from operations ) ) Other income (expense): Loss on disposal and impairment of investments ) Amortization of debt discount & deferred financing ) ) Gain on extinguishment of debt Change in fair value of derivative instruments Debt forgiveness Miscellaneous income Other income/expense Conversion liabilities ) ) Conversion liabilities - affiliate ) ) Interest expense - affiliate ) ) Interest expense ) ) Total other income (expense), net ) ) Loss before non-controlling interest and income taxes ) ) Non-controlling interest in net loss of consolidated subsidiaries Loss before provision for income taxes ) ) (Provision for)/benefit from income taxes ) Loss from continuing operations $ ) $ ) Discontinued operations: Income (loss) from disposal of discontinued operations ) Income (loss) from discontinued operations ) Total income (loss) from discontinued operations ) Net income (loss) ) ) Priority Return-Mandatorily Redeemable Preferred Equity ) Net income (loss) attributable to common shareholders $ ) $ ) Weighted average common shares outstanding Basic and diluted Earnings (loss) per share Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations ) Priority return ) Net income (loss) per share – basic and diluted $ ) $ ) The notes to the Consolidated Financial Statements are an integral part of these statements. 29 GREENSHIFT CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2, 2008 Series A Preferred Stock Series B Preferred Stock Series C Preferred Stock Series D Preferred Stock Series E Preferred Stock Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Balance at 12/31/07, Restated $ Non-controlling interest investment in subsidiary Adjustment of conversion of subsidiary minority interest Shares issued for conversion of debentures Adjustment for transfer of entity under common control Stock based compensation Cancellation of debt – related party Conversion of minority interest (1,254,244 ) (1,254 ) Repurchase of subsidiary stock Cancellation of debt – related party Conversion of Series B Preferred Stock to Common (151,250 ) (151 ) Issuance of Series B Preferred Stock to create Employee Pool Partial Conversion of Series B to Common (506,114 ) (506 ) Conversion of debt Common stock issued for financing fees Acquisition of subsidiary 20 Priority return on subsidiary Capital Net loss Balance at 12/31/08, Restated $ $ $
